Case 2:18-cv-01481-DDP-JEM Document 247 Filed 09/30/19 Page 1 of 2 Page ID #:13921



     1   CLARA J. SHIN (SBN 214809)
         cshin@cov.com
     2   JEFFREY M. DAVIDSON (SBN 248620)
         jdavidson@cov.com
     3   REBECCA ARIEL JACOBS (SBN 294430)
         rjacobs@cov.com
     4   MATTHEW Q. VERDIN (SBN 306713)
         mverdin@cov.com
     5   415 Mission Street, Suite 5400
         San Francisco, CA 94105
     6   Telephone: 415-591-7058
         Facsimile: 415-591-6091
     7
         Attorneys for Defendant and Counter-Claimant
     8   DROPBOX, INC.
     9

    10

    11                        UNITED STATES DISTRICT COURT
    12                      CENTRAL DISTRICT OF CALIFORNIA
    13

    14    IRONHAWK TECHNOLOGIES,                       Case No. 2:18-cv-01481 DDP (JEMx)
    15
          INC.,
                                                       NOTICE OF LODGING OF
    16
                             Plaintiff and             [PROPOSED] FINAL PRETRIAL
                             Counter-Defendant,        CONFERENCE ORDER
    17          v.
    18    DROPBOX, INC.,
    19                       Defendant and
    20
                             Counter-Claimant.         Trial Date: October 22, 2019
                                                       Pre-Trial Conference: October 7, 2019
    21
                                                       Hon. Dean D. Pregerson

    22

    23

    24

    25

    26

    27

    28


                       NOTICE OF LODGING OF [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
Case 2:18-cv-01481-DDP-JEM Document 247 Filed 09/30/19 Page 2 of 2 Page ID #:13922



     1         TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:
     2         PLEASE TAKE NOTICE that Defendant and Counter-Claimant Dropbox,
     3   Inc., hereby lodges the attached [Proposed] Final Pretrial Conference Order.
     4

     5
         Dated: September 30, 2019                COVINGTON & BURLING LLP
     6

     7
                                                  By: /s/ Clara J. Shin
     8                                                 Clara J. Shin
     9
                                                          Attorneys for Defendant-
    10                                                    Counterclaimant
                                                          DROPBOX, INC.
    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                       NOTICE OF LODGING OF [PROPOSED] FINAL PRETRIAL CONFERENCE ORDER
